Citation Nr: 0531840	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-10 213	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for an eye condition.  

2.  Entitlement to service connection for an eye condition.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) which denied the veteran's request to 
reopen a claim for service connection for an eye condition.  

The record reflects that the veteran was scheduled for a 
hearing before a Veterans Law Judge in October 2005 but 
failed to report.  



FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the request to reopen the veteran's claim for 
service connection for an eye condition.  

2.  The August 1951 rating decision, which denied service 
connection for an eye condition, is final.  

3.  Evidence received since the August 1951 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  There is no competent evidence of a nexus between a 
current eye condition and an injury or disease in service.



CONCLUSIONS OF LAW

1.  The August 1951 rating decision, which denied the 
veteran's claim of entitlement to service connection for an 
eye condition, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
an eye condition is reopened.  38 U.S.C.A. §§ 5108, 7015 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

3.  The veteran's current eye condition was not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

Failure to provide element (1) would generally be prejudicial 
to a claimant; while failure to provide element (2), (3), or 
(4) notice is generally not prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in August 2001 regarding this claim.  This 
letter informed the veteran of the type of information and 
evidence necessary to reopen the claim and establish 
entitlement to service connection.  The RO sent the veteran 
an additional VCAA notice letter in December 2002 and issued 
a statement of the case (SOC) in January 2004 and a 
supplemental SOC (SSOC) in November 2004, providing the 
veteran with specific information as to why his application 
to reopen remained denied, and of the evidence that was still 
lacking.  

With regard to elements (2) and (3), the August 2001 and 
December 2002 VCAA letters notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  Specifically, these letters 
explained that VA would help the veteran get such things as 
medical records or other records, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  


The August 2001 and December 2002 VCAA letters informed the 
veteran that he could send information or evidence himself 
rather than having VA request it on his behalf, and informed 
him where to send such evidence.  In addition, VA provided 
notice of the fourth element of the duty to notify by 
including the language of 38 C.F.R. § 3.159(b) in the 
Pertinent Laws; Regulations; Rating Schedule Provisions 
section of the January 2004 SOC.  The VCAA letters in 
conjunction with the SOC, show that the veteran was 
adequately advised to submit evidence pertinent to his 
application to reopen a claim for entitlement to service 
connection.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  In the present case, 
VCAA notice was timely given in August 2001, prior to the 
initial AOJ decision in March 2003.  

Clearly, the veteran has received all notice required by the 
VCAA.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  The 
veteran's private treatment records regarding his current eye 
condition have been associated with the claims file, and the 
veteran has not identified any further evidence which is 
pertinent to his claim.  

While the veteran has not been afforded a VA examination, the 
Board finds that such an examination is not required in this 
case because there is no competent evidence of a link between 
current eye disabilities and a disease or injury in service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

In its August 1951 rating decision, the RO considered service 
medical records showing that the veteran's induction 
examination noted that he "wore glasses 7 years ago" and 
that he had received treatment at an eye and ear clinic.  The 
veteran's distant vision at induction was 20/25 in the right 
eye, and 20/20 in the left eye.  

In February 1951, the veteran was seen at the Eye, Ear, Nose 
and Throat clinic where he reported the onset of double 
vision about a year earlier, prior to entry into military 
service.  Visual acuity was measured to be 20/40 in the right 
eye and 20/15 in the left eye.  The diagnosis was strabismus, 
convergent, concomitant, right eye, with diplopia.  The 
condition was noted to be disqualifying for military duty.  A 
medical board proceeding in March 1951 found this eye 
condition had existed prior to service and the veteran was 
honorably discharged in April 1951.   

While the veteran claimed that his eye condition was 
attributable to an eye injury resulting from a parachute jump 
in service in 1950, the RO denied service connection finding 
no evidence of an eye injury or disease in service and 
determining that the strabismus with diplopia was a 
constitutional or developmental abnormality and that the 
veteran's eye condition had not been incurred or aggravated 
in service.  

The evidence associated with the claims folder since the 
August 1951 denial of service connection includes two letters 
from the veteran's private ophthalmologist, Dr. K., dated in 
April 2001 and October 2002, a letter from the veteran's 
private physician, Dr. H., dated in January 1995, and letters 
from the veteran.

The April 2001 letter from Dr. K. summarized treatment since 
June 1980, when his visual acuity was 20/50 in the right eye 
and 20/30 in the left eye, corrected by prescription.  Other 
findings were normal.  The veteran continued to have normal 
findings on examination in 1984, 1988, 1990, 1992, and 1993.  
In January 1995 the veteran sought treatment with a complaint 
of loss of vision in the left eye.  The veteran was referred 
to Dr. H. for evaluation.

The January 1995 letter from Dr. H. to Dr. K. indicated that 
the veteran had extensive visual loss in the left eye with 
only temporal light perception.  His right eye vision 
remained unchanged, and his opthalmic disease history was 
otherwise unremarkable.  The diagnosis was central retinal 
artery occlusion in the left eye.  Dr. H. gave an opinion 
stating that he believed the visual loss in the left eye was 
vascular in origin.  

In his application to reopen his claim for service 
connection, received at the RO in April 2001, the veteran 
indicated that he went blind in both eyes for about 30 
minutes from the shock of his parachute opening during a jump 
in military training in 1950.  The veteran indicated his 
belief that blindness in his left eye was attributable to the 
injury resulting from that jump.   

The veteran submitted a second letter from Dr. K., dated in 
October 2002.  This letter was similar to the April 2001, 
letter except that it added that in June 1980, the veteran 
had a scleral ring around the left eye disc.  At that time, 
it was thought that that scleral ring "could have been 
caused by an old trauma."  Included with this letter was a 
copy of retinal photos taken in May 1997 indicating the 
scleral ring. 

In addition to these medical records, the veteran submitted 
letters dated in September and October 2002, recounting his 
period of blindness after the parachute jump in 1950 and his 
belief that current left eye blindness was caused by that 
injury.  

III.  Legal Analysis

A.  New and Material Evidence

A rating action from which an appeal is not perfected is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been issued, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not file a notice of disagreement within one 
year of the notice of the August 1951 rating decision and, 
so, that determination is now final.  38 U.S.C.A. § 7105(c).  
However, the veteran could reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Evidence submitted since August 1951 includes letters from 
Dr. H and Dr. K discussing the veteran's left eye blindness.  
These letters are new in that blindness in the left eye was 
not an aspect of the veteran's eye condition until 1995.  The 
statement by Dr. K. that such blindness could have been 
related to an old trauma, coupled with the veteran's reports 
of an injury from a parachute jump in service, is material in 
that it creates the possibility of a nexus between the 
claimed injury and the current eye condition.  

Thus, this evidence to be new and material and the claim is 
reopened.  

B. Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The use of glasses and refractive error was noted on the 
examination when the veteran was accepted for service; 
service connection is not available for that condition.  
38 C.F.R. § 3.303(c).

While the record showed that the veteran's strabismus with 
diplopia became symptomatic in service, there is no evidence 
of these conditions currently.  There is also no evidence of 
a nexus between a current eye disability and the strabismus 
or diplopia in service.

Dr. K. has reported findings of a scleral ring around the 
eye, which could have been caused by old trauma.  The veteran 
is competent to report, as he has, trauma in service.  Dr. K. 
obviously found, however, that the scleral ring was not a 
disability.  He wrote, despite the scleral ring noted in 
1980, that the veteran had "normal findings as before" on 
examinations between June 1984 and June 1993.  Similarly Dr. 
H. noted no disability from the scleral ring.  Accordingly, 
service connection is not warranted for the scleral ring 
because there is no competent evidence that it causes current 
disability.

Nevertheless, the veteran has a current eye condition 
manifested by blindness in the left eye.  The veteran has 
satisfied the first element of a service connection claim by 
showing a current eye condition as evidenced by blindness in 
the left eye.  The letters from Drs. H. and K. document this 
condition.

The veteran has also satisfied the second element of a 
service connection claim in that he has stated he suffered an 
injury, followed by temporary blindness in both eyes, after a 
parachute jump in service.  The veteran is competent to 
report the history of his injury in service.  Washington v. 
Nicholson, No. 03-1828 (U.S. Vet. App. Nov. 2, 2005).  

However, the veteran has also stated that the in-service 
injury was the cause of his current eye condition.  As a lay 
person he is not competent to express an opinion as to 
medical causation of his current eye condition, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

There is no medical evidence linking the current left eye 
blindness, or any other current eye disability to service.  

In the absence of competent evidence of a link between the 
current eye disability or disease and service, the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for an 
eye condition is reopened.

Entitlement to service connection for an eye condition is 
denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


